Title: Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot to Colonels Charles O’Hara and Humphrey Stephens, and Captain Richard FitzPatrick, 2 April 1778
From: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias
To: O’Hara, Charles,Stephens, Humphrey,FitzPatrick, Richard


[Germantown, Pennsylvania] April 2nd. 1778.
Gentlemen
We have the honor of your favor per flag;
Having inform’d General Washington of the message delivered yesterday from Sir W. Howe, & of our intentions to return to camp immediately, in consequence of it; we do not think ourselves at liberty, to use so much delay, as would afford us the pleasure of the interview proposed.
We are   Gentlemen with due respect   yr. Very hble servts.
Willm. Grayson
R. H. Harrison
A. Hamilton
Elias Boudenot
To
Colo. O’hara
Colo. Stephens
Capt. Fitzpatrick.

